IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PRAVCO, INC. AND NEW JERSEY              : No. 26 EAL 2016
MANUFACTURERS INSURANCE                  :
COMPANY                                  :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (MARSHALL),                        :
                                         :
                                         :
PETITION OF: EDWARD MARSHALL             :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.